MEMORANDUM**
Lauriano Pulgarin-Gomez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from the immigration judge’s order denying cancellation of removal under 8 U.S.C. § 1229b. We have jurisdiction in this case pursuant to 8 U.S.C. § 1252. We deny the petition.
We have jurisdiction to review the denial of Pulgarin-Gomez’s application for cancellation of removal because it involves the purely legal determination of whether an applicant has shown ten years of continuous physical presence. See Montero-Mar-tinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002); Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). The BIA properly held that Pulgarin-Gomez was ineligible for cancellation of removal because he failed to meet the ten-year continuous residence requirement. See 8 U.S.C. § 1229b(b)(l)(A). Contrary to Pulgarin-Gomez’s contention, the ten year period ceases to accrue once a notice to appear is served. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 597-98 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.